Citation Nr: 1307949	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  09-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES
 
1.  Entitlement to service connection for a bilateral foot disability, claimed as foot fungus.
 
2.  Entitlement to service connection for bilateral knee strains.
 
3.  Entitlement to service connection for headaches.
 
4.  Entitlement to service connection for hemorrhoids.
 
5.  Entitlement to service connection for an acquired  psychiatric disability, to include posttraumatic stress disorder (PTSD).
 
6.  Entitlement to service connection for a back disability claimed as a back strain.
 
7.  Entitlement to service connection for a right ankle disability claimed as residuals of an ankle strain.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
A. Shawkey, Counsel 
 
 
INTRODUCTION
 
The Veteran served on active duty from August 2001 to August 2004.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The case was certified to the Board by the Columbia, South Carolina RO.  
 
In the June 2007 rating decision, the RO denied entitlement to service connection for a psychiatric disability, to include PTSD and headaches; a back disability, a right ankle disability, a bilateral foot disability, a bilateral knee disability and hemorrhoids.  The denials were based, in part, on the fact that the Veteran failed to report to a scheduled VA examination, based on a lack of evidence establishing diagnoses of these disabilities, and/or based on the lack of medical opinion evidence linking these disorders to service.  

In a May 2008 rating decision the RO suggested that new and material evidence was necessary to reopen the claims of entitlement to service connection for a psychiatric disability, a back disability, a right ankle disability, a bilateral knee disability and hemorrhoids because the prior rating decision of June 2007 was final.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  However, the record reflects that the Veteran subsequently underwent VA examinations for these claimed disabilities in January 2008.  As this pertinent evidence was received within one year of the June 2007 decision, it must be related back to the original claim of September 2006.  38 C.F.R. § 3.156(b) (2012).  Also received within one year of the June 2007 rating decision was the Veteran's December 2007 request to "reopen" these previously denied claims.  As such, the June 2007 rating decision is not final and the original claim of September 2006 is still pending.  
 
The issues of entitlement to service connection for a bilateral foot disability claimed as a foot fungus, a bilateral knee disability claimed as knee strain, headaches, an acquired psychiatric disability, to include PTSD, a back disability claimed as a back strain, and a right ankle disability claimed as residuals of an ankle sprain, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
The Veteran's hemorrhoids are etiologically related to her service-connected irritable bowel syndrome.  
 
 
CONCLUSION OF LAW
 
Hemorrhoids are proximately due to or the result of service-connected irritable bowel syndrome.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Given that the Board is granting entitlement to service connection for hemorrhoids, there is no duty to explain VA's compliance with the provisions of the VCAA.

II.  Pertinent Law and Regulations
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012). 
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004). 
Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

III.  Analysis
 
It is noteworthy in this case that when the New York RO initially denied service connection for hemorrhoids in June 2007, they found that the condition was considered part of the claim for irritable bowel syndrome.  They based this finding on the Veteran's outpatient treatment records showing a gastrointestinal history of constipation.  However, when the Columbia RO subsequently granted service connection for irritable bowel syndrome in May 2008, it continued to deny the claim for service connection for hemorrhoids.  This is despite the RO remarking when it granted the claim that the Veteran reported frequent constipation for which she had to use laxatives.  
 
The Veteran's constipation is clearly shown to be a symptom of her irritable bowel syndrome.  Constipation is also shown to be associated with her hemorrhoids.  In this regard, the January 2008 VA examination report contains the Veteran's assertion that her hemorrhoids began in 2003 when she began having increasing problems with hard bowel movements.  The clinical impressions were non thrombosed external hemorrhoids; irritable bowel syndrome, constipation per history; resulting external hemorrhoid, hard stools, normal clinical examination.  
 
Based on the foregoing evidence, and in the absence of any competent evidence to the contrary, the evidence supports granting entitlement to service connection for hemorrhoids proximately due to the appellant's irritable bowel syndrome.  38 C.F.R. § 3.310.  

The appeal is allowed.


ORDER
 
Entitlement to service connection for hemorrhoids is granted.  
 
 

REMAND
 
Additional development is warranted in this case before the Board can properly decide the issues of entitlement to service connection for a bilateral foot disability claimed as foot fungus, a bilateral knee disability claimed as knee strain, headaches, a psychiatric disability, to include PTSD, a back disability claimed as back strain, and a bilateral right ankle disability claimed as residuals of ankle sprain.  
 
With respect to the claim of entitlement to service connection for PTSD, service connection requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d),(f).

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone is insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2012). 

The Veteran asserts that she has PTSD due to stressful events in service.  In this regard, she reports that as a food service specialist she was attached to a patrolling unit in Iraq that built gas pump stations.  She reported being responsible for supplying rations to the station personnel.  She said that on one occasion while at base camp she was informed by her colonel that one of the gas pump stations had come under attack and that she was to get to her chemical protective gear and head for the bunker.  She reported seeing fear on the colonel's face and this terrified her.  She said she did not know if she was going to die.  

In August 2008, she reported another stressor occurring when, after her shift had ended at the dining hall ("DFAC") where she had been working, the building went up in flames.  She did not know the cause of the fire, but reported that the incident was frightening because she could have been in the building and burnt to death.  

In August 2008, she also reported that shortly after arriving in Iraq she was walking with some soldiers to the commissary and saw a dead man lying on the ground who had been shot to death.  She also reported that she could hear rockets and bombs going off all the time.  
 
The Veteran has been diagnosed following January 2008 and February 2009 VA examinations with psychiatric disabilities, namely PTSD and major depressive disorder.  Those examination reports, however, do not contain offer an opinion addressing the etiology of the disorders.  That is, they are devoid of an opinion as to whether the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD and whether her symptoms are related to the claimed stressor.  In this latter regard, the Board notes that the appellant following her separation from active duty has reported working as a police officer.

In addition, the February 2009 VA examination report, while diagnosing major depressive disorder, does not contain an opinion addressing whether major depression is related to the Veteran's service.  This is especially pertinent in light of the Veteran's service treatment records showing that she was treated for reactive stress and anxiety in February 2003, prior to her deployment to Iraq.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
 
In similar regard, as far as the non-psychiatric disabilities on appeal, the Veteran was evaluated by VA for the remaining disabilities at January 2008 and January 2009 VA examinations.  The examination reports are, however, inadequate as much as they do not directly address whether the Veteran has the diagnoses she claims and, if she does, whether they are attributable to her active duty service.  In this regard, the January 2008 VA examiner provided impressions of bilateral knee strain, status post right ankle sprain and lumbar muscle strain, but also found that the Veteran had normal bilateral knee, right ankle and lumbar spine clinical examinations.  This examiner did not address the etiology of any diagnosis entered.  

The January 2009 VA examination report diagnosed the Veteran as having tinea pedis and onychomycosis of the feet, but no objective evidence of a spine and/or  right ankle disorder.  The examiner went on to opine that the Veteran's service treatment records did not reveal that she was ever treated for a foot condition, back condition or right ankle condition, so he was forced to opine that "these conditions" cannot be related to service without mere speculation.  This opinion is inconsistent with service treatment records showing that the appellant was treated for complaints of back pain in September 2001 and May 2004, and for a right ankle sprain in November 2002.  Accordingly, the claim must be remanded for a new examination.  Barr.
 
Also, in May 2009, the Veteran submitted a statement from Mrs. K.L.K. in support of her claim for service connection for bilateral feet fungus.  This evidence was submitted after the March 2009 statement of the case and was not accompanied by a written waiver of RO review.  38 C.F.R. § 20.1304(c) (2012).  Accordingly, this evidence must be reviewed by the RO in the first instance.  See Bernard v. Brown, 3 Vet. App. 384 (1993).
 
Lastly, any outstanding pertinent treatment records from the Charleston VA medical center where the Veteran is presently receiving treatment from should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent records of treatment from the Charleston VA Healthcare System dating since 2009.  All records received should be associated with the claims file.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
  
2.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of any diagnosed acquired psychiatric disabilities.  The examiner is to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (Fourth Edition) (DSM-IV).  The claims folder, access to Virtual VA, and a copy of this remand must be made available to the examiner.  The Veteran's lay statements in the record as to her reported inservice stressors should be considered. 

If the psychiatrist or psychologist finds that the Veteran meets the criteria for a diagnosis of PTSD, then he or she state whether it is at least as likely as not (50 percent probability or greater) that the appellant's current symptoms are related to a confirmed stressor or to a stressor involving fear of hostile military activity. 

As to any other diagnosed psychiatric disorder, including a  depressive disorder, the examiner must opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder is related to the Veteran's period of active service.  The examiner must provide a complete rationale for any stated opinion. 

3.  Following the completion of step one, also schedule the Veteran for a general medical VA examination to be conducted by a physician to determine the nature and etiology of any diagnosed foot disability, to include any foot fungus; any diagnosed knee disability; headaches; any diagnosed back disability; and any diagnosed right ankle disability.  The claims folder, access to Virtual VA, and a copy of this remand must be made available to the examiner.  Specifically, the examiner should:

(a) Diagnose any current disability affecting the spine, knees, right ankle, and/or feet, as well whether the appellant suffers from a chronic disorder manifested by headaches.  

(b) Opine as to whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed disability was incurred in or aggravated by the Veteran's active service.  

The examiner must consider the Veteran's statements regarding the incurrence of the claimed disabilities as well as her service treatment records.  

The rationale for all opinions expressed must be provided.

3.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  If the Veteran does not report for a scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice sent was returned as undeliverable.

4.  Thereafter, readjudicate the claims on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained, to specifically include consideration of  the statement received from Mrs. F.L.F. in May 2009.  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.
 
The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


